Exhibit 10.1

 

LOGO [g44295img_new.jpg]   

1717 Main Street, Suite 3700

Dallas, Texas 75201

214.659.4400 Phone

214.659.4401 Fax

andrewskurth.com

April 5, 2006

VIA ELECTRONIC MAIL

Paul Watson, Esq.

Sivyer Barlow & Watson, P.A.

100 South Ashley Drive

Suite 2150

Tampa, Florida 33602

 

  Re: Titan Holdings, LLC

Dear Paul:

On Friday, March 24, 2006, the United States District Court of the Southern
District of New York (the “Court”), appointed William J. Hoffman of Trigild
Incorporated as receiver (“Receiver”) to take possession, custody and control of
the Assets (defined below) of Titan Holdings, LLC (“Titan”), including without
limitation the sixty-two (62) restaurants identified on Exhibit “A” attached
hereto (the “Restaurants”) and the “Collateral Revenues” (defined below), herein
called the “Receivership”.

The following outlines the terms of a settlement agreement (the “Agreement”)
among the Receiver, Checkers Drive-In Restaurants, Inc., as franchisor and
lessor (“Checkers”), and Wells Fargo Bank, National Association, as special
servicer for LaSalle Bank National Association, as Indenture Trustee for the
Holders of the MSDWMC Owner Trust 2000 F-1 Notes, Participating Interests and
Owner Trust Certificates, as lender (“Lender”), relating to certain loan
obligations owed by Titan to Lender and secured by the Assets, the Collateral
Revenues, and the Real Property (defined below), and the Receiver’s operation of
the Restaurants as “Checkers”:

 

1.

Definitions. For purposes of this Agreement, the term “Assets” means Fixed
Assets, Inventory, Cash, Insurance Proceeds, and the Real Property. Fixed Assets
means all modular units, machinery, equipment, furniture, fixtures, tools,
signs, and other items of tangible personal property included in or located at
the Restaurants or otherwise subject to Lender’s security interest. Inventory
means

 

CONFIDENTIAL – FOR SETTLEMENT PURPOSES ONLY

Austin        Dallas        Houston        London        Los Angeles        New
York        The Woodlands        Washington, DC



--------------------------------------------------------------------------------

Page 2 of 6

 

 

all food products, paper products, operational materials, uniforms, disposable
items, and other consumable materials and supplies located at the Restaurants or
otherwise subject to Lender’s security interest. Cash means all cash at the
Restaurants and utility deposits and prepaid insurance premiums and rent.
Insurance Proceeds means any proceeds or claims to insurance relating to damage
to any Assets. Collateral Revenues shall have the meaning ascribed to such term
in the Security Agreement and the Specified Asset Security Agreement between
Lender and Titan, both effective March 30, 2000. Real Property shall mean
Titan’s fee simple interest in the location at 1035 Lee Road, Orlando, FL 32810.

 

2. Disposition.

 

  a. Lender agrees to sell, transfer and convey the Assets to Checkers free and
clear of all liens, claims and encumbrances (except for the Permitted
Encumbrances defined in Lender’s loan documents), and Checkers agrees to
purchase the Assets from Lender (“Sale Transaction”) on the Closing Date (as
defined below) in consideration for Checkers’ payment to Lender on the Closing
Date of the amount of $5,300,000.00 in cash or immediately available funds. The
purchase and sale of the Assets (except for the Real Property) shall be
conducted as a disposition of collateral under the applicable Uniform Commercial
Code (collectively, the “UCC”) and approved in a judicial proceeding of the
Court (subject to the notice and other requirements as contained in such codes),
and such dispositions shall discharge the Lender’s security interests and other
security interests and liens subordinate to the liens and security interests of
Lender. The purchase and sale of the Real Property shall, at Lender’s
discretion, either be (a) through the conveyance by the Receiver to Checkers by
order of the Court with good title to the Real Property to be insured under a
title insurance policy issued in favor of Checkers and reasonably acceptable to
Checkers, or (b) after Lender or its designee acquires title to the Real
Property in a judicial foreclosure proceeding (subject to the notice and other
requirements required by applicable law) that forecloses mortgages, liens and
other interests subordinate to the mortgage interest of the Lender. Lender shall
comply with all applicable requirements of the UCC and other applicable laws in
connection with the Sales Transaction.

 

  b.

In the event that Lender determines in its discretion that it cannot consummate
the sale, transfer and conveyance as provided in subparagraph (a), Lender shall
notify Checkers of its decision in writing. Upon receipt of such notice, Lender
agrees to sell, transfer and convey the Assets to Checkers and Checkers agrees
to purchase the Assets from Lender (“Sales Transaction”) on the Closing Date
(defined below) in consideration for Checkers’ payment to Lender on the Closing
Date of the amount of $5,300,000.00 in cash or immediately available funds. The
purchase of the Fixed Assets shall be after Lender or its designee acquires
title to the Fixed Assets in a judicial foreclosure proceeding (subject to the

 

CONFIDENTIAL – FOR SETTLEMENT PURPOSES ONLY



--------------------------------------------------------------------------------

Page 3 of 6

 

 

notice and other requirements required by applicable law) that forecloses
mortgages, security interests, liens and all other interests (except for the
Permitted Encumbrances defined in Lender’s loan documents). The purchase of the
Cash and Insurance Proceeds shall be after Lender or its designee acquires such
general intangibles by garnishment or attachment in a judicial proceeding
(subject to the notice and other requirements required by applicable law). The
purchase of the Real Property shall be after Lender or its designee acquires
title to the Real Property in a judicial foreclosure proceeding (subject to the
notice and other requirements required by applicable law) that forecloses
mortgages, liens and all other interests (except for the Permitted Encumbrances
defined in Lender’s loan documents). Lender shall comply with all applicable
laws in connection with the Sales Transaction. Lender shall also assign to
Checkers, without recourse, the promissory note and all security documents.

 

3. Cooperation; Order of the Court. Checkers, Lender and Receiver agree to use
their commercially reasonable best efforts to obtain approval of an entry of an
order of the Court, in form and substance satisfactory to Checkers, Lender and
Receiver, approving the Sale Transaction pursuant to the terms of this Agreement
(the “Order”), and agree to sign and acknowledge any filings as necessary to
seek the expeditious approval of an entry of the Order.

 

4. Closing. The closing of the Sale Transaction shall occur on the business day
(“Closing Date”) immediately following the entry of the Order or such other date
as directed by the Order to allow for completion of the Sales Transaction in the
manner set forth in this Agreement.

 

5. Closing Date Deliveries. On the Closing Date, Lender and Receiver agree to
execute any conveyance documents reasonably required in connection with the Sale
Transaction. Lender, Checkers and the Receiver agree to use good faith efforts
to cooperate in the completion of such documents to effect the Sale Transaction
on or prior to the Closing Date. Also on the Closing Date, Checkers and the
Lender will execute mutual releases of one another, except with respect to the
obligations under this Agreement, and a release of the Receiver with respect to
the Assets sold as part of the Sale Transaction and the Receiver’s operation of
the Assets through the Closing Date, in form and substance satisfactory to
Checkers and Lender. In addition, on the Closing Date, Checkers and Lender will
execute an agreement regarding Lender’s waiver of certain limitations on
Checkers’ right to file and pursue enforcement action of certain claims against
Titan and its principals which are subordinate to Lender (without waiving any
other rights or remedies of Lender).

 

6.

Collateral Revenues. During the Receivership, all Collateral Revenues shall be
held in trust for Lender and shall be accounted for and used to fund the
expenses of Receiver, payroll obligations, and ordinary course operational costs
and expenses as approved by Lender. In no event shall Lender be responsible to
fund

 

CONFIDENTIAL – FOR SETTLEMENT PURPOSES ONLY



--------------------------------------------------------------------------------

Page 4 of 6

 

 

any shortfall or insufficiency of Collateral Revenues to satisfy unpaid payroll
obligations and ordinary course operational costs and expenses. In no event
shall Checkers be responsible to fund any shortfall or insufficiency of
Collateral Revenues to satisfy unpaid payroll obligations and ordinary course
operational costs and expenses, except for any shortfall or insufficiency
incurred during Checkers’ operation of the Restaurants in accordance with
paragraph 8 below. On and after the Closing Date, Checkers shall be responsible
for all ordinary course operational costs, expenses and losses incurred as a
result of Checkers’ operation of the Restaurants, and shall be entitled to all
profits associated with the operations of the Restaurants.

 

7. Franchise/Occupancy Rights. Checkers hereby grants the Receiver a limited
license to operate the Restaurants as “Checkers” and a limited license to occupy
any leasehold sites where Restaurants are located (the “Leasehold Sites”) until
the earlier to occur of (a) the Closing Date, (b) such date as the Receivership
has been determined and/or adjudicated as finally terminated by the Court, (c) a
breach by Receiver of his obligations related to operation of the Restaurants
(set forth herein below) that is not remedied or corrected within seven (7) days
of written notice thereof to Receiver and Lender, or (d) six (6) months
following the date hereof. Receiver agrees to operate all of the Restaurants
generally in accordance with the standards, policies and procedures as
reasonably required by Checkers and to pay the franchise royalties and
advertising contributions (collectively, “Franchise Fees”) set forth on Schedule
1 attached hereto for the operation of the Restaurants as “Checkers”
restaurants. Receiver further agrees to pay an amount equal to the pro-rated
rent due for the Leasehold Sites on a pass-through basis (collectively, “Rent”)
as set forth on Schedule 2 attached hereto. The Franchise Fees shall be paid
bi-weekly on the 15th of each month for the bi-weekly period ending the
immediately proceeding month and at the end of the month for the bi-weekly
period ending on the 15th of such month, pro-rated for any such period, if
applicable. Accordingly, the first payment for Franchise Fees shall be payable
on April 15th for the bi-weekly period from March 25th, 2006 through March 31,
2006. The second payment for Franchise Fees shall be payable on April 30, 2006
for the bi-weekly period from April 1, 2006 through April 14, 2006. The Rent
shall be paid in arrears beginning on April 25, 2006 for the period commencing
March 25th, 2006 and ending April 30, 2006, and thereafter, monthly, on or
before the 25th of each month for the entirety of such month.

 

8.

Closing of Stores. Subject to this Section 8 below, Receiver agrees not to close
the Restaurants without reasonable prior written notice to Checkers and Lender.
In the event of any such notice, Checkers, Lender and Receiver agree to
reasonably cooperate to transfer operations to Checkers in a manner that keeps
the Restaurants open (subject to this Section 8 below). In the event of such a
transfer prior to the Closing Date, Checkers shall pay the Receiver rent for use
of the Assets equal to a 10% cap rate based on the Purchase Price, annualized
and prorated for such time period. Checkers shall be solely responsible for all
ordinary course operational costs, expenses and losses associated with its

 

CONFIDENTIAL – FOR SETTLEMENT PURPOSES ONLY



--------------------------------------------------------------------------------

Page 5 of 6

 

 

operation of the Restaurants from the day it takes over operations forward, and
shall be entitled to all profits associated with the operations of the
Restaurants. Upon transfer to Checkers, the Receiver shall continue to have
reasonable access to the Restaurants to carry out his responsibilities to the
Court and to Lender as part of the Receivership. Notwithstanding the foregoing,
the inability of the Receiver to continue operations of any Restaurant and
closure of any such Restaurant (whether temporary or otherwise) by reason of an
act of god, casualty, destruction, employee resignations, labor strike,
vendor/supplier refusals to deliver necessary inventory (not caused by the
Receiver’s failure to pay for current deliveries made during the Receiver’s
operation of the Restaurants), public health concerns or safety, and other
occurrences beyond the control of Receiver, shall not be deemed a closure under
this Section 8 triggering a transfer of the Restaurants to Checkers, and
Receiver agrees to give prompt written notice to Checkers and Lender of same.

 

9. Current Rights and Proceedings Not Affected. Nothing herein shall alter or
affect in any way Checkers’ or Lender’s rights or remedies in connection with
any pending legal action against Titan and or its principals. Further,
notwithstanding anything contained in this Agreement to the contrary, Lender and
Checkers agree that Lender will consent to Checkers’ intervention in the
Receivership action and Checkers will withdraw its motion filed with the Court
to transfer venue.

 

10. Hattiesburg. MS Location. The parties agree to cooperate in the handling of
issues associated with the Hattiesburg, MS location in a manner that is
reasonable and cost-effective to all parties.

 

11. Vendor/Supplier Relations. Checkers agrees to reasonably cooperate with the
Receiver to resolve any vendor and/or supplier concerns or issues with respect
to the ongoing operations of the Restaurants and the related delivery of
Inventory, but shall not have any obligation to guarantee payment of any
obligations owed by Receiver.

 

12. Legal Costs and Expenses. Each party hereto shall bear its own attorneys’
fees, costs and expenses.

If the foregoing is acceptable, please coordinate Checkers’ signature below to
evidence its consent to the foregoing settlement terms and I will coordinate
obtaining Lender’s and Receiver’s counter signature to evidence their respective
consent to the foregoing.

 

Very truly yours,

LOGO [g4429544295_img02.jpg]

Brigitle Gawenda Kimichik

 

CONFIDENTIAL – FOR SETTLEMENT PURPOSES ONLY



--------------------------------------------------------------------------------

Page 6 of 6

 

Agreed to and Accepted this 5th day of April, 2006:

 

CHECKERS DRIVE-IN RESTAURANTS, INC.

By:  

/s/ S. Patric Plumley

Name:

  S. Patric Plumley

Title:

  Sr. VP, CFO

Agreed to and Accepted this 5th day of April, 2006:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Special Servicer for the Indenture
Trustee for the Holders of the MSDWMC Owner Trust 2000 F-l Notes, Participating
Interests and Owner Trust Certificates By:  

/s/ James Kendrick Noble

Name:

  James Kendrick Noble III

Title:

  Managing Director

Agreed to and Accepted this 5th day of April, 2006:

 

/s/ William Hoffman

WILLIAM J. HOFFMAN, RECEIVER

 

Exhibit “A” -    List of 62 Restaurants Schedule 1 -    Franchise Royalties and
Advertising Contributions Schedule 2 -    Rent for Leaseholds

 

CONFIDENTIAL – FOR SETTLEMENT PURPOSES ONLY



--------------------------------------------------------------------------------

EXHIBIT A

MSDWMC 2000 TRUST PROPERTY

Loan Amount: $7,800,000.00

 

Unit #

  

Property Address

   County   

Leasehold = L

Fee = F
Subground Lease = SGL
Subsubground Lease = SSGL

148

   6371 W. Colonial Drive, Orlando, FL 32818    Orange    SGL

149

   7604 E. Colonial Drive, Orlando, FL 32807    Orange    L

401

   13495 W. Colonial Drive, Winter Garden, FL 34787    Orange    SGL

446

   3520 S.W. Archer Road, Gainesville, FL 32608    Alachua    SGL

461

   5497 S.E. Abshier Boulevard, a/k/a 5497 US Hwy. 441, Belleview, FL 34420   
Marion    SGL

502

   2750 W. Colonial Drive, Orlando, FL 32804    Orange    SGL

522

   355 E. Main Street, Apopka, FL 32703    Orange    SGL

564

   2490 S. Woodlawn Boulevard, DeLand, FL 32720    Volusia    SGL

586

   2508 Citrus Boulevard, Leesburg, FL 34748    Lake    SGL

722

   5503-A S. Semoran Boulevard, Orlando, FL 32822    Orange    SGL

102

   6400 Airport Boulevard, Mobile, AL 36608    Mobile    SGL

104

   2300 Saint Stephens Road, Mobile, AL 36617    Mobile    L

112

   8 North Broad Street, Mobile, AL 36602    Mobile    L

113

   409 Highway 43 South, Saraland, AL 36571    Mobile    SGL

430

   312 Schillinger Road North, a/k/a 450 Schillinger Road North, Mobile, AL
36608    Mobile    SSGL

527

   5300 N. Davis Highway, Pensacola, FL 32503    Escambia    SGL

661

   29160 Highway 98, Daphne, AL 36526    Baldwin    SGL

1003

   2806 Hardy Street, Hattiesburg, MS 39401    Forrest    SGL

1005

   3413 Denny Avenue, Pascagoula, MS 39581    Jackson    L

1109

   2431 25th Avenue, Gulfport, MS 39501    Harrison    SGL

176

   2529 Okeechobee Boulevard, Palm Beach, FL 33409    Palm Beach    SGL

236

   3483 US Highway 1, Stuart, FL 34494    Martin    SGL

350

   500 N.E. 51st Street, Palm Beach, FL 33431    Palm Beach    SGL

587

   7850 Roseland Road, Roseland, FL 32957    Indian River    SGL

632

   755 W. Boynton Beach Boulevard, Boynton Beach, FL 33426    Palm Beach    SGL

1129

   1318 Royal Palm Beach Boulevard, Royal Palm Beach, FL 33411    Palm Beach   
SGL

230

   1239 E. Silver Springs Boulevard, Ocala, FL 34470    Marion    SGL

314

   1501 S. French Avenue, Sanford, FL 32771    Seminole    SGL

337

   431 W. State Road 436, Altamonte Springs, FL 32714    Seminole    SGL

437

   1035 Lee Road, Orlando, FL 32810    Orange    F

438

   1000 Willa Springs Drive, Winter Springs, FL 32708    Seminole    SGL

447

   912 W. University Avenue, Gainesville, FL 32601    Alachua    L

468

   133 S. Woodland Boulevard, DeLand, FL 32720    Volusia    SGL

469

   11818 E. Colonial Drive, Orlando, FL 32826    Orange    SGL

470

   480 E. Burleigh Boulevard, Tavares, FL 32778    Lake    SGL

496

   2701 S. W. College Road, Ocala, FL 34474    Marion    SGL

521

   11193 N. Williams Street, Dunnellon, FL 34432    Marion    SGL

101

   2213 Airport Boulevard, Mobile, AL 36606    Mobile    L

103

   1965 Dauphin Island Parkway, Mobile, AL 36605    Mobile    SGL

124

   5415-A Highway 90 West, a/k/a 6491-B Highway 90 West, Mobile, AL 36619   
Mobile    SGL

194

   3206 Dauphin Street, Mobile, AL 36606    Mobile    SGL

275

   3200 N. Pace Boulevard, Pensacola, FL 32505    Escambia    SGL

471

   4200 Barrancus Avenue, Pensacola, FL 32507    Escambia    SGL

 

EXHIBIT A – Page 1



--------------------------------------------------------------------------------

Unit #

  

Property Address

   County   

Leasehold = L

Fee = F

Subground Lease = SGL

Subsubground Lease = SSGL

530

   2323 Hillcrest Road, Mobile, AL 36695    Mobile    SGL

662

   2150 S. McKenzie Street, Foley, AL 36535    Baldwin    SGL

1004

   3154 Bienville Boulevard, Ocean Springs, MS 39564    Jackson    L

187

   2270 S. Military Trail, Palm Beach, FL 33415    Palm Beach    L

205

   10461 S. Federal Highway, Port St. Lucie, FL 34952    St. Lucie    SGL

231

   7050 S. Military Trail, Lake Worth, FL 33463    Palm Beach    SGL

316

   524 S. Dixie Highway, Lake Worth, FL 33460    Palm Beach    SGL

497

   450 W. Atlantic Avenue, Delray Beach, FL 33444    Palm Beach    SGL

1130

   12790 Forest Hills Boulevard, West Palm Beach, FL 33414    Palm Beach    SGL

 

EXHIBIT A – Page 2



--------------------------------------------------------------------------------

EXHIBIT A - CONTINUED

MSDWMC 2000 TRUST PROPERTY

Specified Assets

 

Unit #

  

Property Address

   County   

Leasehold = L

Fee = F

Subground Lease = SGL

Subsubground Lease = SSGL

164

   1495 U.S. Highway 1, Vero Beach, FL 32960    Indian River    SGL

185

   2495 S. Orange Avenue, Orlando, FL 32806    Orange    SGL

208

   202 E. State Road 436, Casselberry, FL 32707    Seminole    SGL

209

   1070 W. State Road 434, Longwood, FL 32750    Seminole    SGL

313

   6239 Lake Worth Road, Lake Worth, FL 33463    Palm Beach    SGL

327

   3568 Northlake Boulevard, Lake Park, FL 33403    Palm Beach    SGL

345

   8585 S.W. Highway 200, Ocala, FL 34481    Marion    SGL

464

   2050 S. U.S. 1, Fort Pierce, FL 34950    St. Lucie    SGL

806

   4345 W. Lake Mary Boulevard, Lake Mary, FL 32746    Seminole    SGL

1001

   1123 E. Pass Road, Gulfport, MS 39507    Harrison    L

 

EXHIBIT A - CONTINUED – Page 1



--------------------------------------------------------------------------------

Schedule 1

 

Royalty            -    4% of Gross Sales Advertising    -    Minimum of 5% of
Gross Sales made up of the following:   

1.      .375% of Gross Sales plus $2,000 annually per location for Motorsports,

  

2.      any required Coop payments, and

  

3.      additional local advertising, if necessary, to get to 5% minimum.

Coop Obligations    Orlando Market:    4% of Gross Sales Gainesville Market:   
$24,000 annually per location WPB Market:    $24,375 annually per location
Mobile/Pensacola Market:    $31,533 annually per location Biloxi Market:   
$22,500 annually per location

Gross Sales means the aggregate amount of all sales of food, beverages and other
products sold and services rendered at the premises or otherwise rendered in
connection with the restaurant, including monies derived from sales at or away
from the restaurant, whether for cash or credit, but excluding: (1) all federal,
state or municipal sales or service taxes collected from customers and paid to
the appropriate taxing authority; and (2) all customer refunds and adjustments
and promotional discounts.

 

Schedule 1 - Page 1



--------------------------------------------------------------------------------

SCHEDULE 2

TITAN HOLDINGS, LLC

 

Store

No.

  

Store Address

   Property
Status    Term Start
Date    Term End
Date    Expense
Category    Term    Term
Status    Monthly
Rent
Amount

8074C

  

1495 US Highway 1

Vero Beach, FL 32960

   Fran Act
Passth    2/1/2006    1/31/2011    Base Rent    60    Active    5,069.68      
   2/1/2006    1/31/2011    R/E Tax    60    Active    0.00          2/1/2006   
1/31/2011    Sales Taxes    60    Active    354.87          2/1/2011   
1/31/2016    Base Rent    60    Pending    5,830.02          2/1/2016   
1/31/2021    Base Rent    60    Pending    6,704.52

8075C

  

2529 Okeechobee Blvd

West Palm Beach, FL

33409

   Fran Act
Passth    5/23/2001    5/22/2006    Base Rent    60    Active    5,510.42      
   5/23/2001    5/22/2006    CAM    60    Active    55.69          5/23/2001   
5/22/2006    R/E Tax    60    Active    0.00          5/23/2001    5/22/2006   
Sales Taxes    60    Active    333.97          5/23/2006    5/22/2011    Base
Rent    60    Renewed    6,336.98          5/23/2011    5/22/2016    Base Rent
   60    Pending    7,287.53          5/23/2016    5/22/2021    Base Rent    60
   Pending    8,380.66

8076C

  

2270 South Military

Trail

West Palm Beach, FL 33406

   Franchise
Activ    3/30/2000    3/29/2020    Base Rent    240    Active    4,000.00      
   3/30/2000    3/29/2020    R/E Tax    240    Active    0.00          3/30/2000
   3/29/2020    Sales Taxes    240    Active    260.00

8077C

  

10461 South Federal

Hwy

Port St. Lucie, FL 34952

   Fran Act
Passth    1/1/2002    12/31/2006    Base Rent    60    Active    4,954.88      
   1/1/2002    12/31/2006    R/E Tax    60    Active    0.00          1/1/2002
   12/31/2006    Sales Taxes    60    Active    322.07          1/1/2007   
12/31/2011    Base Rent    60    Pending    5,549.47          1/1/2012   
12/31/2016    Base Rent    60    Pending    6,215.40          1/1/2017   
12/31/2021    Base Rent    60    Pending    6,961.25

8078C

  

7050 South Military

Trail

Lake Worth, FL 33463

   Fran Act
Passth    12/23/2001    12/22/2006    Base Rent    60    Active    4,375.00   
      12/23/2001    12/22/2006    R/E Tax    60    Active    0.00         
12/23/2001    12/22/2006    Sales Taxes    60    Active    284.38         
12/23/2006    12/22/2011    Base Rent    60    Pending    4,500.00         
12/23/2011    12/22/2016    Base Rent    60    Pending    5,000.00         
12/23/2016    12/22/2021    Base Rent    60    Pending    5,000.00

8079C

  

3483 US Hwy 1

Stuart, FL 34995

   Fran Act
Passth    3/1/1992    2/29/2012    Base Rent    240    Active    5,510.42      
   3/1/1992    2/29/2012    R/E Tax    240    Active    0.00

 

Schedule 2 Page 1



--------------------------------------------------------------------------------

Store

No.

  

Store Address

   Property
Status    Term Start
Date    Term End
Date    Expense
Category    Term    Term
Status    Monthly
Rent
Amount          3/1/1992    2/29/2012    Sales Taxes    240    Active    330.63
         3/1/2012    2/28/2017    Base Rent    60    Pending    6,336.98      
   3/1/2012    2/28/2017    Sales Taxes    60    Pending    380.22

8080C

  

6239 Lake Worth Road

Lake Worth, FL 33463

   Fran Act
Passth    8/1/2003    7/31/2008    Base Rent    60    Active    2,646.72      
   8/1/2003    7/31/2008    Sales Taxes    60    Active    172.04         
8/1/2008    7/31/2013    Base Rent    60    Pending    3,041.75         
8/1/2013    7/31/2018    Base Rent    60    Pending    3,498.01         
8/1/2018    7/31/2023    Base Rent    60    Pending    4,022.71

8081C

  

525 South Dixie Hwy

Lake Worth, FL 33460

   Fran Act
Passth    12/8/1994    12/7/2014    Base Rent    240    Active    3,314.13      
   12/8/1994    12/7/2014    R/E Tax    240    Active    0.00          12/8/1994
   12/7/2014    Sales Taxes    240    Active    215.42          12/8/2014   
12/7/2019    Base Rent    60    Pending    4,157.24          12/8/2019   
12/7/2024    Base Rent    60    Pending    4,656.11

8082C

  

3568 Northlake Blvd

Lake Park, FL 33403

   Fran Act
Passth    1/1/1993    12/31/2012    Base Rent    240    Active    4,555.70      
   1/1/1993    12/31/2012    Parking    240    Active    1,000.00         
1/1/1993    12/31/2012    R/E Tax    240    Active    563.49          1/1/1993
   12/31/2012    Sales Taxes    240    Active    397.75          1/1/2013   
12/31/2017    Base Rent    60    Pending    7,294.99
thru
8,534.11          1/1/2018    12/31/2022    Base Rent    60    Pending   
8,875.47
thru
10,383.05

8083C

  

500 NE 51st Street

Boca Raton, FL 33431

   Fran Act
Passth    3/31/1994    3/30/2014    Base Rent    240    Active    5,104.76      
   3/31/1994    3/30/2014    R/E Tax    240    Active    0.00          3/31/1994
   3/30/2014    Sales Taxes    240    Active    331.81          3/31/2014   
3/30/2019    Base Rent    60    Pending    6,403.41          3/31/2019   
3/30/2024    Base Rent    60    Pending    7,171.82

8084C

  

2050 South US Hwy 1

Fort Pierce, FL 34950

   Fran Act
Passth    5/1/2003    4/30/2008    Base Rent    60    Active    3,449.00      
   5/1/2003    4/30/2008    Parking    60    Active    200.00          5/1/2003
   4/30/2008    R/E Tax    60    Active    0.00          5/1/2003    4/30/2008
   Sales Taxes    60    Active    237.22          5/1/2008    4/30/2013    Base
Rent    60    Pending    3,863.55          5/1/2013    4/30/2018    Base Rent   
60    Pending    4,327.18          5/1/2013    4/30/2018    Parking    60   
Pending    200.00          5/1/2018    4/30/2023    Base Rent    60    Pending
   4,846.44          5/1/2018    4/30/2023    Parking    60    Pending    200.00

 

Schedule 2 Page 2



--------------------------------------------------------------------------------

Store
No.

  

Store Address

   Property
Status    Term Start
Date    Term End
Date    Expense
Category    Term   

Term

Status

   Monthly
Rent
Amount

8085C

  

450 West Atlantic

Avenue

Delray Bch, FL 33444

   Fran Act
Passth    3/31/1994    3/30/2014    Base Rent    240    Active    1,970.72      
   3/31/1994    3/30/2014    R/E Tax    240    Active    0.00          3/31/1994
   3/30/2014    Sales Taxes    240    Active    128.10          3/31/2014   
3/30/2019    Base Rent    60    Pending    2,472.07          3/31/2019   
3/30/2024    Base Rent    60    Pending    2,768.72

8086C

  

7850 Roseland Road

Sebastian, FL 32958

   Fran Act
Passth    2/24/1994    2/28/2009    Base Rent    181    Active    2,424.58      
   2/24/1994    2/28/2009    R/E Tax    181    Active    0.00          2/24/1994
   2/28/2009    Sales Taxes    181    Active    169.72          3/1/2009   
2/28/2014    Base Rent    60    Pending    2,788.27          3/1/2014   
2/28/2019    Base Rent    60    Pending    3,206.51          3/1/2019   
2/29/2024    Base Rent    60    Pending    3,687.49

8087C

  

755 West Boynton

Beach Blvd

Boynton Beach, FL 33426

   Fran Act
Passth    3/31/1994    3/30/2014    Base Rent    240    Active    5,106.97      
   3/31/1994    3/30/2014    R/E Tax    240    Active    0.00          3/31/1994
   3/30/2014    Sales Taxes    240    Active    331.95          3/31/2014   
3/30/2019    Base Rent    60    Pending    6,406.18          3/31/2019   
3/30/2024    Base Rent    60    Pending    7,174.92

8088C

  

1318 Royal Palm Beach Blvd.

Royal Palm Beach, FL 33411

   Fran Act
Passth    11/1/2002    10/31/2007    Base Rent    60    Active    4,234.67      
   11/1/2002    10/31/2007    R/E Tax    60    Active    0.00          11/1/2002
   10/31/2007    Sales Taxes    60    Active    275.25          11/1/2007   
10/31/2012    Base Rent    60    Pending    4,742.92
thru
5,312.08          11/1/2012    10/31/2017    Base Rent    60    Pending   
5,312.08
thru
6,663.42          11/1/2017    10/31/2022    Base Rent    60    Pending   
6,663.42
thru
7,463.08

8089C

  

12790 Forest Hills Blvd

West Palm Beach, FL 33414

   Fran Act
Passth    3/31/2002    3/30/2007    Base Rent    60    Active    3,136.00      
   3/31/2002    3/30/2007    R/E Tax    60    Active    0.00          3/31/2002
   3/30/2007    Sales Taxes    60    Active    203.84          3/31/2007   
3/30/2012    Base Rent    60    Pending    3,512.00          3/31/2012   
3/30/2017    Base Rent    60    Pending    3,933.00          3/31/2017   
3/30/2022    Base Rent    60    Pending    4,405.00

8090C

  

2213 Airport Blvd

Mobile, AL 36606

   Franchise
Activ    3/30/2000    3/29/2020    Base Rent    240    Active    -2,566.67

 

Schedule 2 Page 3



--------------------------------------------------------------------------------

Store
No.

  

Store Address

   Property
Status    Term Start
Date    Term End
Date    Expense
Category    Term    Term
Status    Monthly
Rent
Amount    OWNED       3/30/2000    3/29/2020    R/E Tax    240    Active    0.00

8091C

  

6400 Airport Blvd

Mobile, AL 36608

   Fran Act
Passth    4/1/2001    3/31/2006    Base Rent    60    Active    3,802.19      
   4/1/2001    3/31/2006    R/E Tax    60    Active    0.00          4/1/2006   
3/31/2011    Base Rent    60    Renewed    4,372.52          4/1/2011   
3/31/2016    Base Rent    60    Pending    5,028.40

8092C

  

1965 Dauphin Island Pkwy

Mobile, AL 36605

   Fran Act
Passth    8/15/2001    8/14/2006    Base Rent    60    Active    2,781.40      
   8/15/2001    8/14/2006    R/E Tax    60    Active    0.00          8/15/2006
   8/14/2011    Base Rent    60    Pending    3,198.61          8/15/2011   
8/14/2016    Base Rent    60    Pending    3,678.40

8093C

  

2300 Saint Stephens

Mobile, AL 36610

   Franchise
Activ    3/30/2000    3/29/2020    Base Rent    240    Active    -2,275.00   
OWNED       3/30/2000    3/29/2020    R/E Tax    240    Active    0.00

8094C

  

8 North Broad Street

Mobile, AL 36602

   Franchise
Activ    3/30/2000    3/29/2020    Base Rent    240    Active    -3,516.67   
OWNED       3/30/2000    3/29/2020    R/E Tax    240    Active    0.00

8095C

  

409 Highway 43 North

Saraland, AL 36571

   Fran Act
Passth    1/1/2004    12/31/2008    Base Rent    60    Active    2,985.68

8096C

  

5415-A Hwy 90 West

Mobile, AL 36619

   Fran Act
Passth    7/1/2004    6/30/2009    Base Rent    60    Active    2,889.66      
   7/1/2009    6/30/2015    Base Rent    72    Pending    3,323.11

8097C

  

3206 Dauphin Street

Mobile, AL 36606

   Fran Act
Passth    2/13/2004    2/12/2009    Base Rent    60    Active    2,924.00      
   2/13/2009    2/12/2014    Base Rent    60    Pending    3,187.00
thru
3,474.00          2/13/2014    2/12/2019    Base Rent    60    Pending   
3,761.00

8098C

  

3200 North Pace Blvd.

Pensacola, FL 32505

   Fran Act
Passth    7/1/2002    6/30/2007    Base Rent    60    Active    2,500.00      
   7/1/2002    6/30/2007    R/E Tax    60    Active    0.00          7/1/2002   
6/30/2007    Sales Taxes    60    Active    187.50          7/1/2007   
6/30/2012    Base Rent    60    Pending    2,750.00          7/1/2012   
6/30/2017    Base Rent    60    Pending    3,000.00          7/1/2017   
6/30/2022    Base Rent    60    Pending    4,000.00

8099C

  

312 Schillinger Road

Ambassador Plaza

Mobile, AL 36608

   Fran Act
Passth    8/21/1993    8/31/2008    Base Rent    181    Active    3,658.67      
   8/21/1993    8/31/2008    R/E Tax    181    Active    0.00          9/1/2008
   8/31/2013    Base Rent    60    Pending    4,097.75          9/1/2013   
8/31/2018    Base Rent    60    Pending    4,589.50          9/1/2018   
8/31/2023    Base Rent    60    Pending    5,140.25

8100C

  

4200 Barrancus Avenue

Pensacola, FL 32507

   Fran Act
Passth    3/31/1994    3/30/2014    Base Rent    240    Active    3,025.20

 

Schedule 2 Page 4



--------------------------------------------------------------------------------

Store
No.

  

Store Address

   Property
Status    Term Start
Date    Term End
Date    Expense
Category    Term    Term
Status    Monthly
Rent
Amount          3/31/1994    3/30/2014    R/E Tax    240    Active    0.00      
   3/31/1994    3/30/2014    Sales Taxes    240    Active    226.89         
3/31/2014    3/30/2019    Base Rent    60    Pending    3,794.81         
3/31/2019    3/30/2024    Base Rent    60    Pending    4,250.19

8101C

  

5300 North Davis Hwy

Pensacola, FL 32503

   Fran Act
Passth    3/31/1994    3/30/2014    Base Rent    240    Active    2,859.55      
   3/31/1994    3/30/2014    R/E Tax    240    Active    0.00          3/31/1994
   3/30/2014    Sales Taxes    240    Active    214.47          3/31/2014   
3/30/2019    Base Rent    60    Pending    3,587.01          3/31/2019   
3/30/2024    Base Rent    60    Pending    4,017.46

8102C

  

2323 Hillcrest Road

Mobile, AL 36695

   Fran Act
Passth    8/1/2003    7/31/2008    Base Rent    60    Active    2,132.50      
   8/1/2008    7/31/2013    Base Rent    60    Pending    2,388.42         
8/1/2013    7/31/2018    Base Rent    60    Pending    2,675.00         
8/1/2018    7/31/2023    Base Rent    60    Pending    2,996.00

8103C

  

29160 Highway 98

Daphne, AL 36526

   Fran Act
Passth    2/1/2004    1/31/2009    Base Rent    60    Active    3,300.00      
   2/1/2004    1/31/2009    R/E Tax    60    Active    0.00          2/1/2009   
1/31/2014    Base Rent    60    Pending    3,630.00          2/1/2014   
1/31/2019    Base Rent    60    Pending    3,993.00          2/1/2019   
1/31/2024    Base Rent    60    Pending    4,392.25                        

8104C

  

2150 South Mckenzie

Foley, AL 36535

   Fran Act
Passth    3/31/1994    3/30/2014    Base Rent    240    Active    2,015.51      
   3/31/1994    3/30/2014    R/E Tax    240    Active    0.00          3/31/2014
   3/30/2019    Base Rent    60    Pending    2,528.25          3/31/2019   
3/30/2024    Base Rent    60    Pending    2,831.64

8105C

  

1123 East Pass Road

Gulfport, MS 39507

   Franchise
Activ    3/30/2000    3/29/2020    Base Rent    240    Active    -3,066.67   

OWNED

      3/30/2000    3/29/2020    R/E Tax    240    Active    0.00

8107C

  

3154 Bienville Blvd

Ocean Springs, MS 39564

   Franchise
Activ    3/30/2000    3/29/2020    Base Rent    240    Active    -3,425.00   

OWNED

      3/30/2000    3/29/2020    R/E Tax    240    Active    0.00

8108C

  

3413 Denny Avenue

Pascagoula, MS 39564

   Franchise
Activ    3/30/2000    3/29/2020    Base Rent    240    Active    -2,900.00   

OWNED

      3/30/2000    3/29/2020    R/E Tax    240    Active    0.00

8109C

  

2431 25th Avenue

Gulfport, MS 39507

   Fran Act
Passth    10/1/1998    9/30/2008    Base Rent    120    Active    3,450.00      
   10/1/1998    9/30/2008    Other    120    Active    175.00          10/1/1998
   9/30/2008    R/E Tax    120    Active    175.00          10/1/2008   
9/30/2013    Base Rent    60    Pending    3,967.50          10/1/2013   
9/30/2018    Base Rent    60    Pending    4,562.62

8110C

  

6371 West Colonial Drive

Orlando, FL 32818

   Fran Act
Passth    8/1/2005    7/31/2010    Base Rent    60    Active    3,837.16      
   8/1/2005    7/31/2010    CAM    60    Active    45.00

 

Schedule 2 Page 5



--------------------------------------------------------------------------------

Store

No.

  

Store Address

   Property
Status    Term Start
Date    Term End
Date    Expense
Category    Term    Term
Status    Monthly
Rent
Amount          8/1/2005    7/31/2010    R/E Tax    60    Active    0.00      
   8/1/2005    7/31/2010    Sales Taxes    60    Active    252.34         
8/1/2010    7/31/2015    Base Rent    60    Pending    4,668.50
thru
5,461.48

8111C

  

7604 East Colonial Drive

Orlando, FL 32807

   Franchise
Activ    3/30/2000    3/29/2020    Base Rent    240    Active    -4,110.67   

OWNED

      3/30/2000    3/29/2020    R/E Tax    240    Active    0.00         
3/30/2000    3/29/2020    Sales Taxes    240    Active    0.00

8112C

  

2495 South Orange Avenue

Orlando, FL 32806

   Fran Act
Passth    5/7/1991    5/6/2011    Base Rent    240    Active    7,351.99      
   5/7/1991    5/6/2011    R/E Tax    240    Active    0.00          5/7/1991   
5/6/2011    Sales Taxes    240    Active    0.00          5/7/1991    5/6/2011
   Sales Taxes    240    Active    477.88          5/7/2011    5/6/2016    Base
Rent    60    Pending    8,734.90
thru
10,377.93          5/7/2016    5/6/2021    Base Rent    60    Pending   
10,377.93
thru
11,311.94

8113C

  

202 East State Road 436

Casselberry, FL 32707

   Fran Act
Passth    11/1/2001    10/31/2006    Base Rent    60    Active    4,945.93      
   11/1/2001    10/31/2006    R/E Tax    60    Active    0.00          11/1/2001
   10/31/2006    Sales Taxes    60    Active    346.22          11/1/2006   
10/31/2011    Base Rent    60    Pending    5,094.31
thru
5,733.69          11/1/2011    10/31/2016    Base Rent    60    Pending   
6,593.74

8114C

  

1070 West State Road 434

Longwood, FL 32750

   Fran Act
Passth    12/1/2001    11/30/2006    Base Rent    60    Active    3,392.21      
   12/1/2001    11/30/2006    R/E Tax    60    Active    0.00          12/1/2001
   11/30/2006    Sales Taxes    60    Active    237.45          12/1/2006   
11/30/2011    Base Rent    60    Pending    3,901.04          12/1/2011   
11/30/2016    Base Rent    60    Pending    4,486.20          12/1/2016   
11/30/2021    Base Rent    60    Pending    5,159.13

8115C

  

1239 East Silver

Springs Blvd

Ocala, FL 32670

   Fran Act
Passth    12/8/1994    12/7/2014    Base Rent    240    Active    2,953.35      
   12/8/1994    12/7/2014    R/E Tax    240    Active    0.00          12/8/1994
   12/7/2014    Sales Taxes    240    Active    191,397.00          12/8/2014   
12/7/2019    Base Rent    60    Pending    3,704.68

 

Schedule 2 Page 6



--------------------------------------------------------------------------------

Store

No.

  

Store Address

   Property
Status    Term Start
Date    Term End
Date    Expense
Category    Term    Term
Status    Monthly
Rent
Amount          12/8/2019    12/7/2024    Base Rent    60    Pending    4,149.24

8116C

  

1501 South French Avenue

Sanford, FL 32771

   Fran Act
Passth    9/1/2002    8/31/2007    Base Rent    60    Active    3,333.33      
   9/1/2002    8/31/2007    R/E Tax    60    Active    0.00          9/1/2002   
8/31/2007    Sales Taxes    60    Active    233.33          9/1/2007   
8/31/2012    Base Rent    60    Pending    3,666.66          9/1/2012   
8/31/2017    Base Rent    60    Pending    4,000.00

8117C

  

431 State Road 436 West

Altamonte Springs, FL 32714

   Fran Act
Passth    11/1/2002    10/31/2007    Base Rent    60    Active    5,189.58      
   11/1/2002    10/31/2007    R/E Tax    60    Active    0.00          11/1/2002
   10/31/2007    Sales Taxes    60    Active    363.27          11/1/2007   
10/31/2012    Base Rent    60    Pending    6,097.75          11/1/2012   
10/31/2017    Base Rent    60    Pending    7,164.83

8118C

  

8585 SW Highway

200 Steeplechase Plaza

Ocala, FL 34481

   Fran Act
Passth    3/24/1993    3/31/2008    Base Rent    181    Active    2,875.00      
   3/24/1993    3/31 /2008    CAM    181    Active    0.00          3/24/1993   
3/31/2008    Sales Taxes    181    Active    186.88          4/1/2008   
3/31/2013    Base Rent    60    Pending    3,306.25          4/1/2013   
3/31/2018    Base Rent    60    Pending    3,802.19          4/1/2018   
3/31/2023    Base Rent    60    Pending    4,372.52          4/1/2023   
3/31/2028    Base Rent    60    Pending    5,028.39

8119C

  

13495 West Colonial Drive

Winter Garden, FL 34787

   Fran Act
Passth    8/19/1994    8/18/2014    Base Rent    240    Active    3,596.27      
   8/19/1994    8/18/2014    R/E Tax    240    Active    0.00          8/19/1994
   8/18/2014    Sales Taxes    240    Active    233.76          8/19/2014   
8/18/2019    Base Rent    60    Pending    4,511.16          8/19/2019   
8/18/2024    Base Rent    60    Pending    5,052.50

8121C

  

1000 Willa Springs Drive

Winter Springs, FL 32708

   Fran Act
Passth    7/29/1994    7/28/2014    Base Rent    240    Active    4,325.65      
   7/29/1994    7/28/2014    R/E Tax    240    Active    0.00          7/29/1994
   7/28/2014    Sales Taxes    240    Active    302.79          7/29/2014   
7/28/2019    Base Rent    60    Pending    5,426.09          7/29/2019   
7/28/2024    Base Rent    60    Pending    6,077.22

8122C

  

3520 SW Archer Road

Gainesville, FL 32608

   Fran Act
Passth    11/28/1989    11/30/2009    Base Rent    241    Active    12,510.95   
      11/28/1989    11/30/2009    CAM    241    Active    492.37         
11/28/1989    11/30/2009    Other    241    Active    0.00

 

Schedule 2 Page 7



--------------------------------------------------------------------------------

Store

No.

  

Store Address

   Property
Status    Term Start
Date    Term End
Date    Expense
Category    Term    Term
Status    Monthly
Rent
Amount          11/28/1989    11/30/2009    R/E Tax    241    Active    0.00   
      11/28/1989    11/30/2009    Sales Taxes    241    Active    812.71      
   11/28/1989    11/30/2009    Utilities    241    Active    160.31         
12/1/2009    11/30/2014    Base Rent    60    Pending    14,919.55
thru
17,791.84          12/1/2014    1/30/2019    Base Rent    60    Pending   
18,592.48
thru
22,171.88

8123C

  

912 West University Avenue

Gainesville, FL 32601

   Franchise
Activ    3/30/2000    3/29/2020    Base Rent    240    Active    -4,456.25   
OWNED       3/30/2000    3/29/2020    R/E Tax    240    Active    0.00         
3/30/2000    3/29/2020    Sales Taxes    240    Active    0.00

8124C

  

5497 US Hwy 441

Belleview, FL 34420

   Fran Act
Passth    4/1/2003    3/31/2008    Base Rent    60    Active    1,983.75      
   4/1/2003    3/31/2008    R/E Tax    60    Active    0.00          4/1/2003   
3/31/2008    Sales Taxes    60    Active    128.94          4/1/2008   
3/31/2013    Base Rent    60    Pending    2,281.33          4/1/2013   
3/31/2018    Base Rent    60    Pending    2,623.50

8125C

  

133 S Woodland Blvd

Deland, FL 32720

   Fran Act
Passth    10/1/2003    9/30/2008    Base Rent    60    Active    5,269.90      
   10/1/2003    9/30/2008    Sales Taxes    60    Active    342.54         
10/1/2008    9/30/2013    Base Rent    60    Pending    5,744.20
thru
6,261.17          10/1/2013    9/30/2018    Base Rent    60    Pending   
6,261.17
thru
7,438.90          10/1/2018    9/30/2023    Base Rent    60    Pending   
7,438.90
thru
8,108.40          10/1/2023    9/30/2028    Base Rent    60    Pending   
8,838.16
thru
9,633.59

8126C

  

11816 East Colonial Drive

Orlando, FL 32826

   Fran Act
Passth    3/31/1994    3/30/2014    Base Rent    240    Active    4,324.25      
   3/31/1994    3/30/2014    R/E Tax    240    Active    0.00          3/31/1994
   3/30/2014    Sales Taxes    240    Active    281.08          3/31/2014   
3/30/2019    Base Rent    60    Pending    5,424.33          3/31/2019   
3/30/2024    Base Rent    60    Pending    6,075.25

8127C

  

480 East Burleigh Blvd

Tavares, FL 32778

   Fran Act
Passth    9/1/2003    8/31/2008    Base Rent    60    Active    2,645.00      
   9/1/2003    8/31/2008    R/E Tax    60    Active    688.00          9/1/2003
   8/31/2008    Sales Taxes    60    Active    185.15

 

Schedule 2 Page 8



--------------------------------------------------------------------------------

Store No.

  

Store Address

  

Property

Status

   Term Start
Date    Term End
Date   

Expense

Category

   Term   

Term

Status

  

Monthly
Rent

Amount

         9/1/2008    8/31/2013    Base Rent    60    Pending    3,041.75      
   9/1/2013    8/31/2018    Base Rent    60    Pending    3,498.00         
9/1/2018    8/31/2023    Base Rent    60    Pending    4,022.66

8128C

  

2701 SW College Road

Ocata, FL 34478

   Fran Act
Passth    11/24/1993    1/31/2014    Base Rent    243    Active    3,537.67   
      11/24/1993    1/31/2014    CAM    243    Active    198.38         
11/24/1993    1/31/2014    R/E Tax    243    Active    96.67          11/24/1993
   1/31/2014    Sales Taxes    243    Active    249.13          2/1/2014   
1/31/2019    Base Rent    60    Pending    4,678.58          2/1/2019   
1/31/2024    Base Rent    60    Pending    5,380.42          2/1/2024   
1/31/2029    Base Rent    60    Pending    6,187.42

8129C

  

2750 West Colonial Drive

Orlando, FL 32804

   Fran Act
Passth    3/1/1995    2/28/2015    Base Rent    240    Active    6,595.99      
   3/1/1995    2/28/2015    R/E Tax    240    Active    0.00          3/1/1995
   2/28/2015    Sales Taxes    240    Active    428.74          3/1/2015   
2/29/2020    Base Rent    60    Pending    8,274.01          3/1/2020   
2/28/2025    Base Rent    60    Pending    9,266.89

8130C

  

11193 North Williams Street

Dunnellon, FL 34432

   Fran Act
Passth    6/29/1993    6/30/2008    Base Rent    181    Active    1,932.00      
   6/29/1993    6/30/2008    R/E Tax    181    Active    0.00          6/29/1993
   6/30/2008    Sales Taxes    181    Active    125.58          7/1/2008   
6/30/2013    Base Rent    60    Pending    2,221.83          7/1/2013   
6/30/2018    Base Rent    60    Pending    2,555.08          7/1/2018   
6/30/2023    Base Rent    60    Pending    2,938.33

8131C

  

355 East Main Street

Apopka, FL 32703

   Fran Act
Passth    9/1/2003    8/31/2008    Base Rent    60    Active    2,613.33      
   9/1/2003    8/31/2008    R/E Tax    60    Active    0.00          9/1/2003   
8/31/2008    Sales Taxes    60    Active    169.87          9/1/2008   
8/31/2013    Base Rent    60    Pending    2,926.92          9/1/2013   
8/31/2018    Base Rent    60    Pending    3,278.17          9/1/2018   
8/31/2023    Base Rent    60    Pending    3,671.58

8132C

  

2490 South Woodlawn Blvd

Deland, FL 32720

   Fran Act
Passth    7/1/2003    6/30/2008    Base Rent    60    Active    4,218.75      
   7/1/2003    6/30/2008    R/E Tax    60    Active    0.00          7/1/2003   
6/30/2008    Sales Taxes    60    Active    274.22          7/1/2008   
6/30/2013    Base Rent    60    Pending    4,746.08          7/1/2013   
6/30/2018    Base Rent    60    Pending    5,339.33          7/1/2018   
6/30/2023    Base Rent    60    Pending    6,006.75          7/1/2023   
6/30/2028    Base Rent    60    Pending    6,757.58

8133C

  

2508 North Citrus Blvd

Leesburg, FL 34748

   Fran Act
Passth    4/29/1994    4/28/2009    Base Rent    180    Active    4,230.43      
   4/29/1994    4/28/2009    CAM    180    Active    0.00          4/29/1994   
4/28/2009    R/E Tax    180    Active    0.00

 

Schedule 2 Page 9



--------------------------------------------------------------------------------

Store No.

  

Store Address

  

Property

Status

   Term Start
Date    TermEnd
Date    Expense
Category    Term    Term
Status    Monthly
Rent
Amount          4/29/1994    4/28/2009    Sales Taxes    180    Active    296.13
         4/29/2009    4/28/2014    Base Rent    60    Pending    5,026.17
thru
5,478.53          4/29/2014    4/28/2019    Base Rent    60    Pending   
5,478.53
thru
6,509.04          4/29/2019    4/28/2024    Base Rent    60    Pending   
6,509.04
thru
7,094.85

8134C

  

5503-A South Semoran Blvd

Orlando, FL 32822

   Fran Act
Passth    3/31/1994    3/30/2014    Base Rent    240    Active    5,701.03      
   3/31/1994    3/30/2014    R/E Tax    240    Active    0.00          3/31/1994
   3/30/2014    Sales Taxes    240    Active    370.57          3/31/2014   
3/30/2019    Base Rent    60    Pending    7,151.37          3/31/2019   
3/30/2024    Base Rent    60    Pending    8,009.54

8135C

  

4345 West Lake Mary Blvd

Lake Mary, FL 32746

   Fran Act
Passth    7/26/1994    7/25/2014    Base Rent    240    Active    6,243.23      
   7/26/1994    7/25/2014    Other    240    Active    0.00          7/26/1994
   7/25/2014    R/E Tax    240    Active    0.00          7/26/1994    7/25/2014
   Sales Taxes    240    Active    437.02          7/26/2014    7/25/2019   
Base Rent    60    Pending    7,831.51          7/26/2019    7/25/2024    Base
Rent    60    Pending    8,771.29

 

Schedule 2 Page 10